Citation Nr: 1828121	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of delimiting date beyond October 26, 2014, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to June 1985.  The appellant in this case is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

On a VA Form 9 that she signed in December 2014, the appellant indicated that she no longer wanted a Board hearing.  There are no outstanding requests for a hearing at this time.  


FINDINGS OF FACT

1.  The Veteran was found to be permanently and totally disabled by a decision dated October 25, 2004. 

2.  The appellant was sent a certificate of eligibility informing her that she was entitled to DEA benefits and that she had until October 26, 2014 to use the benefits.

3.  The most probative evidence of record does not reflect that the appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the October 26, 2014 delimiting date.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond October 26, 2014 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C. §§ 3501, 3512, (2012); 38 C.F.R. §§ 21.3046, 21.3047 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that the appellant has been provided a fair hearing in the matter.  She was notified of her DEA delimiting date in various letters.  She was notified of the decision to deny her an extension of the delimiting date and the reasons why.  Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding to decide the merits of the appeal.

Basic eligibility for Chapter 35 DEA benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C. § 3501; 38 C.F.R. § 21.3021.  In this case, the Veteran was found to be permanently and totally disabled by a decision dated October 25, 2004.  At that time the appellant was sent a certificate of eligibility for DEA benefits.  She was informed that she had until October 26, 2014 to use the benefits.
Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C. § 3512 (b)(1); 38 C.F.R. § 21.3046 (a)(2)(iii). 

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) The date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C. § 512 (b)(1)(B)(i)(ii). 

The October 26, 2014 delimiting date in this case is 10 years from the date of notification of the rating decision that determined that the Veteran had a permanent and total disability, which appears to be the latest delimiting date permitted under the law.

The record indicates the appellant's initial application for DEA benefits was received in November 2004.  She used the benefits to take courses at Edmonds Community College from 2005 through 2009.  

In February 2014, the appellant submitted a request for an extension of her DEA benefits beyond October 2014.  She stated that she needed to complete a pro-cert certificate to maintain her employment.  The appellant asserted that she had not been able to complete the program beforehand because her husband needed extensive care.  

In March 2014, the appellant reported that she had been unable to go to school for the period from September 2, 2009 to March 21, 2014, due to her husband's illness.  She noted that she had worked full time as a public school counselor ever since 1990 and that she was still employed.  

In the April 2014 denial letter, the RO informed the appellant that a delimiting date could only be extended is she had had a qualifying disability, it could not be based on her husband's disability.  

On her June 2014 notice of disagreement (NOD) the appellant stated that she was seeking an extension on the basis that she had been unable to use the benefits due to her own generalized anxiety disorder.  She reported that for five years she was under the care of a physician for a generalized anxiety disorder.  She said that her disorder made it very difficult for her to drive, to participate in gatherings or to be out in crowded public situations.  The appellant reported that her anxiety had improved, but she that still took medication as needed when her anxiety was triggered or she had panic attacks.  

In September 2014, the appellant submitted a signed note from her doctor indicating that the appellant had been prevented from school attendance due to an anxiety disorder from 1995 to February 1, 2014.  The doctor stated that the appellant could now return to school.

In January 2015, the appellant submitted a VA Form 9.  On it she stated that she had had an ongoing anxiety condition and that for five years it was a chronic and severe condition that did not allow for her to utilize her benefits.  She included another statement signed by her doctor.  He indicated that the appellant's anxiety disorder prevented her from attending school from June 15, 1995 to December 29, 2014.  He further stated that although she had an ongoing disorder, the appellant had recovered sufficiently to attend school.

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C. § 3512(b)(2); 38 C.F.R. § 21.3047 (a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The Board notes that the appellant initially claimed that she was unable to attend school for five years due to the Veteran's illness rather than due to her own illness.  She did not claim to have been unable to go to school due to any disability of her own until VA informed her that her delimiting date could only be extended if she was prevented from attending school due to a disability of her own.  This change in her assertions weighs against her credibility.  Additionally, the fact that the appellant worked full time as a public school guidance counselor during the entire 10 years of her DEA eligibility indicates that the appellant was able to handle social situations and tends to indicate that any anxiety disorder present was not of such severity that it would prevent the appellant from attending school.  Furthermore, the Board notes that her physician indicated that the appellant was unable to attend school from June 1995 to December 2014.  Such is contradicted by the fact that the appellant actually did attend school from 2005 through 2009.  Consequently the Board finds that the physician's opinions regarding the appellant's ability to attend school are of little probative value.  

The record does indicate that the appellant has had a very busy schedule due to her employment and due to taking care of the Veteran.  However, the evidence fails to clearly establish by medical evidence that a program of education was medically infeasible due to the appellant's own physical or mental disability.  See 38 C.F.R. § 21.3047(a)(2)(i).  Accordingly, the Board does not find that the criteria to extend the appellant's delimiting date for DEA benefits under Chapter 35 beyond October 26, 2014 have been met.  

 
ORDER

The appeal is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


